Case 3:19-cv-00110-JHM-RSE Document 1-2 Filed 02/14/19 Page 1 of 7 PageID #: 9




                       EXHIBIT A
Case 3:19-cv-00110-JHM-RSE Document 1-2 Filed 02/14/19 Page 2 of 7 PageID #: 10



                                                                            Summons Division
Alison Lundergan Grimes                 Commonwealth of Kentucky               yP4o0602 0
secretary of state                     Office of the Secretary of State

                                              January 15, 2019

CIGNA GROUP INS. AKA. LIFE INS.
CO. OF NORTH AMERICA
PO BOX 29221
PHOENIX, AZ 85038-9221


FROM:          SUMMONS DIVISION
               SECRETARY OF STATE

RE:            CASE NO: 19-CI-000078

COURT: Circuit Court Clerk
    Jefferson County, Division: 12
    700 West Jefferson St.
    Louisville, KY 40202
    Phone: (502) 595-3055

Legal action has been filed against you in the captioned case. As provided under
Kentucky law, the legal documents are enclosed.

Questions regarding this action should be addressed to:
       (1) Your attorney, or
       (2) The attorney filing this suit whose name should appear on
            the last page of the complaint, or
       (3) The court or administrative agency in which the suit is filed
           at the clerk's nurnber printed above.

The Kentucky Secretary of State has NO POWER to make a legal disposition of this
case. Your responsive pleadings should be filed with the clerk of the court or agency
where the suit is filed and served directly on your opposing party.

No copy of future pleadings need be sent to this office unless you wish us to serve
the pleading under a particular statute or rule and pay for said service.




Kentucky secretary of State's Office           Summons Division                   1/15/2019
        Case 3:19-cv-00110-JHM-RSE Document 1-2 Filed 02/14/19 Page 3 of 7 PageID #: 11



 AOC-105                 Doc. Code: Cl                      p,
                                                                                       10000070
                                                                                  Case No.
 Rev. 1-07
 Page 1 of 1                                                      .               Court            Circuit     District
 Commonwealth of Kentucky
 Court of Justice www.courts.ky.gov                                               County      Jefferson
 CR 4.02; CR Official Form 1                            CML SUMMONs

                                                                                                          PLAINTIFF

    BRENDA F. MC DOWELL                                                                   JEFFERSON CIRCUIT COURT
                                                                                             DMSION TWELVE (12)




                                                                                                          DEFENDANT
    CIGNA GROUP INS. aka. LIFE            INS. CO. OF            NORTH AMERICA
    PO BOX 29221
    PHOENIX, AZ 85038-9221




Service of Process Agent for Defendant:
SECRETARY OF STATE




THE COMMONWEALTH OF KENTUCKY
TO THE ABOVE-NAMED DEFENDANT(S):
         You are hereby notified a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney on
your behalf within 20 days following the day this paper is delivered to you, judgment by default may be taken against you
for the relief demanded in the attached Complaint.

        The name(s) and address(es) of the party or parties demanding relief against   u are shown on the document
delivered to you with this Summons.                        DAVID L NICHOLSON,          E
Date:                                                                                                            Clerk
                                                          By:                                                     D.C.




                                                 Proof of Service
    This Summons was served by delivering a true copy and the Complaint (or other initiating document) to:

    this       day of                     ,2        .
                                                                Served by:
                                                                                                              Title
     Case 3:19-cv-00110-JHM-RSE Document 1-2 Filed 02/14/19 Page 4 of 7 PageID #: 12




 NO.                                                      JEFFERSON CIRCUIT COURT
               19 CI O O O7 8                             °'v'SiON

 BRENDA F. MC DOWELL                      )                                   JEFFERSON CIRCUIT COURT
                                                                                 DMSION TWELVE (12)
                                          )
v.                                        )
                                   COMPLAINT
                                          )
                                           )
CIGNA GROUP INSURANCE                    )                                    DEFENDANT
aka. LIFE INSURANCE COMPANY OF NORTH     )
AMERICA                                  )
PO BOX 29221                             )                                   A COPY
PHOENIX AZ 85038-9221                    )                                   ATTEST: DAVID L NICHOLSON, Ql RK
                                         )                                   JEFFERS       CUlT COURT
                                         )                                   LOUISVI LE,   NTUCKY
SERVE:                                   )                                   BY                          DE
SECRETARY OF STATE                       )
700 CAPITOL AVE                          )
SUITE 152                                )
STATE CAPITOL                            )
FRANKFORT KY 40601                       )
                                         )

                        ***                     ***                  ***

        Comes the Plaintiff, BRENDA F. MC DOWELL, by counsel, and for her cause of action against
Defendant states as follows:


                                          PARTIES AND VENUE


1.      Plaintiff is a resident of Louisville, Jefferson County, Kentucky.
2.      Defendant, Cigna Group Insurance Company (hereinafter "carrier" or "Defendant" or "Cigna")
also sometimes known as "Life Insurance Company of North America" is a corporation doing business
in the Commonwealth of Kentucky.
3.      This is an action brought by a participant to recover long term disability benefits ("LTD") due to
her under the terms of a wage replacment insurance plan . Upon information and belief, the contract is
part of an employment benefit, and it appears it is therefor is governed by §502(e) of the Employment
Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. §1132(e), which is more specifically, a
contract for disability insurance benefits. If not is.1
      Case 3:19-cv-00110-JHM-RSE Document 1-2 Filed 02/14/19 Page 5 of 7 PageID #: 13




4.       This Court has concurrent jurisdiction with the Federal District Court.



                                                      FACTS
1.       Plaintiff was a full-time employee of Hosperus Inc. ("employer") for a sufficient time period so
as to be eligible for coverage under the terms of an insurance contract incident # 10038527-02, policy
#LK-0961546.
2.       As a full time employee, Plaintiff was eligible for, and was participating in the short and long-
term disability plan ("plan") offered by employer.
3.       At all times relevant to this Complaint, the Plan was administered by Cigna and at all relevant
times Cigna remained the so called "plan administrator".
4.       By virtue of Plaintiff's medical impairments, and according to medical personnel, it is apparent
that Plaintiff is permanently and totally disabled.
5.       Plaintiff applied for and was granted LTD.
6.       For reasons that are medically and contractually mysterious Cigna decided to review the file.
The re-review resulted in a denial.
7.       Any further appeal of either theLTD would be futile and thusly, upon information and belief, the
Plaintiff has exhausted all administrative remedies for both periods of wage replacement coverage,
LTD
8.       Cigna's in house medical review performed by the Defendant's "hired medical reviewer(s)",
practitioner(s) of unknown qualifications, erroneously concluded that the Plaintiff was able to perform
an occupation. The Defendant Cigna fails to offer a rational basis as to why it does not concur with a
diagnosis of disability consistent with Plaintiffs treating physicians who opine Plaintiff cannot return to
work due to both a severe psychological condition manifesting itself in, among other things,
depression, anxiety and physical disorders that have manifested from the mental nervous condition.
Cigna has violated its fiduciary duty to Plaintiff and the ERISA statue. Kalish v. Liberty Mutual, 419
F.3d 501 (6* Cir. 2005).
9.       Cigna's in-house reviewing staff erroneously concluded that the Plaintiff was capable of
returning to work and to work full time, as he did before the onset of her disability. Cigna refused to
consider all of the Plaintiff's medical ailments and combined effect on her to terminate benefits. Said
action is in violation of Sixth Circuit jurisprudence.
10.      Cigna's refusal to consider Plaintiffs combination of medical impairments, and the effect each
has on the other, is error. The Claimant is entitled to have the combination of all impairments
       Case 3:19-cv-00110-JHM-RSE Document 1-2 Filed 02/14/19 Page 6 of 7 PageID #: 14



considered under the Plan. The Defendant so callously ignored substantive medical proof that it cannot
now enjoy the, so-called, arbitrary and capricious standard of review despite plan language to the
contrary, and the medical history should be reviewed de novo.
11.       Cigna is legally unable to cancel Plaintiff's benefits based on even its own medical and
vocational findings.
12.       Any physician who has personally treated the Plaintiff has never questioned the permanency
and totality of Plaintiffs disability.
13.       Defendant Cigna's conclusions that Plaintiff is not totally disabled was arbitrary and capricious,
based on faulty data, flies in the face of the longitudinal medical evidence from the treating sources,
and was executed in violation of relevant provisions of the plan.
14.       At all relevant times Cigna was acting under a conflict of interest as it was the entity which
determined if the Plaintiff was disabled and the entity which is responsible for payment of LTD wage
replacement benefits.
15.       In accordance with the terms of the plan, the Plaintiff did apply for, and was granted, Social
Security Disability benefits ("SSDI") from the Social Security Administration ("SSA").
16.       Defendant cannot ignore the finding of SSA without adequate explanation in its decision even if
such decision falls outside the administrative review. Whitaker v. Hartford Life and Accident Co. 404
F.3d 947 (6* Cir. 2005).




                                                    COUNT 1
                                         BREACH OF ERISA STATUTE

17.      Pursuant to the ERISA statute Plaintiff is entitled to long-term disability benefits under the Plan.
I 8.     Alternatively, Defendant has wrongfully denied Plaintiff LTD benefits and has breached the
terms of the Plan under the dictates of the simple contract.
19.      Defendant's decision to deny Plaintiffs benefits and their claim handling have been arbitrary and
capricious and is not supported by substantial evidence, and is tantamount to a breach of contract,
violating Plaintiff's expectations pursuant to the terms of the contract of insurance.


WHEREFORE the Plaintiff prays as follows:
1.       For payment of disability benefits due to her, calculated from the date benefits were ceased until
     Case 3:19-cv-00110-JHM-RSE Document 1-2 Filed 02/14/19 Page 7 of 7 PageID #: 15




the present, with interest to the extent permitted by law;
1.      For an Order compelling Defendant to continue all disability benefits from the present forward
in time until such time as the terms of Defendant's contract;
2.      For attorney's fees and expenses that Plaintiff has incurred for enforcing her ERISA contractual
rights as well as any other rights;
3.      For any and all equitable relief Plaintiff is entitled to under common law contract theory, tort, or
under ERISA, including Defendants' assistance in remedying any damage their termination of benefits
has caused respecting Plaintiff's credit history;
4.      For her costs expended herein;
5.      For any and all relief to which Plaintiff may be entitled under any legal claim, whether it be
pursuant to a contract claim, state based statutory claims, federal ERISA based claims, or other claims
that may arise once discovery is complete.




Respectfully submitted,


ROBERT A. FLORIO                                                                    .
1500 Story Ave
Louisville, KY 40206
Co-Counsel for Plaintiff
502-587-0228
